DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “allocating wireless channels from a wireless band, the wireless channels allocated amongst the first entity and the second entity based on the first channel selection information and the second channel selection information, the wireless channels allocated to the first entity and the second entity as licensed wireless channels” together with the other elements are the reasons for allowance.
1.	Regarding claim 1 – A method comprising: receiving first channel selection information indicating channels of interest to a first entity licensed to wirelessly communicate in a wireless network, receiving second channel selection information indicating channels of interest 
2.	Regarding claim 14 – A system comprising: communication management hardware operable to: receive first channel selection information indicating channels of interest to a first entity licensed to wirelessly communicate in a wireless network, receive second channel selection information indicating channels of interest to a second entity licensed to wirelessly communicate in the wireless network, and allocate wireless channels from a wireless band, the wireless channels allocated amongst the first entity and the second entity based on the first channel selection information and the second channel selection information, the wireless channels allocated to the first entity and the second entity as licensed wireless channels.
3.	Regarding claim 27 – Computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware, cause the computer processor hardware to: receive first channel selection information indicating channels of interest to a first entity licensed to wirelessly communicate in a wireless network, receive second channel selection information indicating channels of interest to a second entity licensed to wirelessly communicate in the wireless network, and allocate wireless channels amongst the first entity and the second entity based on the first channel selection information and the second channel selection information, the wireless channels being allocated as licensed wireless channels.

. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-38 are allowable over the prior art of record.

Conclusion

Claims 1-38 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Negus et al. (US 8,502,733 B1) discloses transmit co-channel spectrum sharing.
Ozturk et al. (US 2020/0344718 A1) paging with multiple monitoring occasions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314
John Pezzlo
17 March 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465